Citation Nr: 1824464	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-19 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to March 1980.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the RO.  

In February 2017, the Veteran, his spouse and daughter testified before the undersigned.  


FINDING OF FACT

A chronic, identifiable back disability, diagnosed primarily as arthritis, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  


CONCLUSION OF LAW

A low back disability is not the result of disease or injury incurred in or aggravated  by service, nor may arthritis of the lumbar spine be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

During his February 2017 video conference hearing the Veteran testified that he had injured his low back in service while detaching a water trailer from a truck.  He reported a history of low back pain since as well as a current diagnosis of lumbar arthritis.  In addition, his wife testified that he had complained of back pain since she met the Veteran in 1993.  Therefore, the Veteran maintained that service connection for a low back disability was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Upon filing a claim for VA benefits, the claimant has a responsibility to support that claim.  38 U.S.C. § 5107.  VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The claimant must provide enough information to identify and locate the existing records supporting his claims, including the custodian or agency holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  38 C.F.R. § 3.159.  

In March 2011, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claim; and therefore, the Board will proceed to the merits of the appeal.  

The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  For example, he is competent to report when he first began to experience back pain.  However, there is no evidence to suggest that he is competent by training or experience to diagnose the etiology of the pathology causing his current low back pain.  The question of an etiologic relationship between any current problems and any incident in service involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of a veteran's discharge from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. § 3.307.  

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

A review of the record shows that when the Veteran entered service, he offered no complaints and there were no clinical findings of a back disorder of any kind.  His service treatment records are similarly negative.  

During his July 1980 separation examination, the Veteran reported that he had recurrent back pain after prolonged standing.  There was, however, no mention of any inservice back injury, and on examination the appellant's spine was found to be normal.  

Although the Veteran's wife has attested to his complaints of back pain since 1993, a chronic, identifiable back disability, diagnosed primarily as degenerative disc disease and arthritis, was not clinically diagnosed until February 2003.  At that time, the Veteran asked to be evaluated for low back pain and burning and tingling sensations in both lower extremities.  He stated that he had injured his back in service in 1979; however, he acknowledged that he had not reported that incident or sought medical evaluation at the time.  The Veteran stated that since recently falling backwards, his back had been hurting again.  

Significantly, the normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Nevertheless, in March 2013, VA examined the Veteran to determine the nature and etiology of his back disability.

During the March 2013 examination the Veteran reported after an inservice lifting injury his back felt pretty good for a few years.  However, he noted that early in 2001 he had a stroke and fell which caused more pain. Following the VA examination, the diagnosis was degenerative disc disease.  The examiner opined that it was less likely than not that degenerative disc disease was related to the Veteran's complaints of back pain on his service separation examination.  In support of his opinion, the examiner cited the lack of chronicity between inservice back pain and findings of back pain in the early 2000's.  There is no competent medical opinion evidence to the contrary.

In light of the foregoing, the Board concludes that the preponderance of the most probative evidence is against finding a nexus between the Veteran's current low back arthritis and his report of back pain in service.  Accordingly, he does not meet the criteria for service connection, and the appeal is denied.  

In arriving at this decision, the Board notes that after the Veteran's February 2017 hearing, the record was held open for 60 days so that he could submit competent evidence showing a nexus between service and his current back disability.  However, he did not respond to that opportunity.  Therefore, the Board made its determinations based on the evidence of record.

The Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). 


ORDER

Entitlement to service connection for a back disability is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


